UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY CHARLES BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge.    (4:99-cr-70105-JLK-RSB-1; 4:11-cv-80361-JLK-
RSB)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Lingafelt, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant.     Craig Jon Jacobsen, I, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Charles     Brown       seeks    to    appeal       the    district

court’s    order    accepting      the      recommendation           of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2013) motion.          The order is not appealable unless a circuit

justice    or    judge   issues    a     certificate       of    appealability.            28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,         537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny Brown’s motion for

appointment of counsel and dismiss the appeal.                            We dispense with

oral    argument    because     the      facts      and    legal          contentions     are

                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3